 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                   IN THE UNITED STATES DISTRICT COURT

 9                                       EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                  2:18−CV−00774-KJM−CKD
12                    Plaintiff,
13           v.                                                 STIPULATION FOR PARTIAL LIFT
                                                                OF STAY AND ORDER
14   REAL PROPERTY LOCATED AT 7661
     FEY WAY, ELK GROVE, CALIFORNIA,
15   SACRAMENTO COUNTY, APN: 132-
     2450-006-0000, INCLUDING ALL
16   APPURTENANCES AND
     IMPROVEMENTS THERETO, ET AL.,
17
                      Defendants.
18

19           The United States and Claimants Dennis Guy Wentz and Laura Jane Wentz, through their
20 respective counsel, hereby stipulate and request the Court to lift the stay for the limited purpose of filing

21 a motion for default judgment for real property located at 9268 Trout Way, Elk Grove, California,

22 (“Defendant Trout Way”). The parties anticipate that, if granted, the default judgment motion would

23 close the case against Defendant Trout Way. Thus, the stay would no longer be necessary for this

24 property.1

25           Dennis Guy Wentz and Laura Jane Wentz filed a claim asserting a lienholder interest in defendant
26 Trout Way. No other party has filed a claim asserting an interest in defendant Trout Way. De Kun

27   1
      The case would remain stayed as to the other two In Rem Defendants, 7661 Fey Way, Elk Grove, California and 9185 Grant
     Line Road, Elk Grove, California. This request is limited to Defendant Trout Way in light of the unique circumstance of a
28   person listed on title that has defaulted on the loan and failed to enter this case after being noticed.
                                                                 1                          Stipulation for Partial Lift of Stay and Order
 1 Zheng, the person listed on title, has been served with the complaint and case documents and has failed to

 2 enter the case as required by the forfeiture statutes. De Kun Zheng was present on February 21, 2018

 3 when law enforcement searched Defendant Trout Way and he was arrested on state drug charges after

 4 law enforcement found over one-hundred packages of processed marijuana. Further, De Kun Zheng is

 5 presently in default on the loan for the defendant Trout Way. The lienholders represent that De Kun

 6 Zheng is 275 days delinquent.

 7

 8 Dated: 9/4/2019                                        McGREGOR W. SCOTT
                                                          United States Attorney
 9
                                                  By:     /s/ Kevin C. Khasigian
10                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
11

12 Dated: 9/4/19                                           /s/ Dennis Doss
                                                          DENNIS DOSS
13                                                        Attorney for Claimants Dennis Guy Wentz and
                                                          Laura Jane Wentz
14                                                        (Authorized by email)
15

16

17                                                    ORDER

18          For the reasons set forth above, the stay is lifted regarding the real property located at 9268 Trout

19 Way, Elk Grove, California.

20          IT IS SO ORDERED

21 DATED: September 6, 2019.

22
                                                              UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                          2                        Stipulation for Partial Lift of Stay and Order
